 

 

Exhibit 10.1

TCF FINANCIAL INCENTIVE STOCK PROGRAM

 

(As amended and restated effective April 25, 2012)

 

 

1. Purpose; Program Renewal. 

 

The purpose of the TCF Financial Incentive Stock Program (the “Program”) is to
attract and retain outstanding individuals as officers and other employees of
TCF Financial Corporation (the “Company”) and its subsidiaries, and to furnish
incentives to such persons by providing such persons opportunities to acquire
common shares of the Company, par value $.01 per share (the “Common Shares”), or
monetary payments based on the value of such shares or the financial performance
of the Company, or both, on advantageous terms as herein provided (the
“Benefits”).

 

This Program is a renewal of the TCF Financial 1995 Incentive Stock Program (the
“Prior Program”).

 

2. Administration. 

 

The Program will be administered by a committee (the “Committee”) of at least
two persons which shall be either the Compensation Committee of the Board of
Directors of the Company or such other committee comprised entirely of
“disinterested persons” as defined in Rule 16b-3 of the Securities and Exchange
Commission and “independent directors” as defined under the rules of the New
York Stock Exchange as the Board of Directors may from time to time designate. 
In addition, if necessary for purposes of Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), membership on the Committee shall be
limited to individuals who qualify as “outside directors” under that Section. 
The Committee shall interpret the Program, prescribe, amend and rescind rules
and regulations relating thereto, and make all other determinations necessary or
advisable for the administration of the Program.  A majority of the members of
the Committee shall constitute a quorum, and all determinations of the Committee
shall be made by a majority of its members.  Any determination of the Committee
under the Program may be made without notice of meeting of the Committee by a
writing signed by a majority of the Committee members.

 

3. Participants. 

 

Participants in the Program will consist of such officers and other employees of
the Company and its subsidiaries as the Committee in its sole discretion may
designate from time to time to receive Benefits hereunder.  The Committee’s
designation of a participant in any year shall not require the Committee to
designate such person to receive a Benefit in any other year.  The Committee
shall consider such factors as it deems pertinent in selecting participants and
in determining the type and amount of their respective Benefits, including
without limitation (i) the financial condition of the Company; (ii) anticipated
profits for the current or future years; (iii) contributions of participants to
the profitability and development of the Company; and (iv) other compensation
provided to participants.

 

 

1 

 

--------------------------------------------------------------------------------

 

 

 

4. Types of Benefits. 

 

Benefits under the Program may be granted in any one or a combination of (a)
Incentive Stock Options; (b) Non-qualified Stock Options; (c) Stock Appreciation
Rights; (d) Restricted Stock Awards; and (e) Performance Units or Performance
Stock, all as described below and pursuant to the Plans set forth in paragraphs
6-10 hereof.  Notwithstanding the foregoing, the Committee may not award more
than 400,000 shares [800,000 shares after giving effect to a two-for-one stock
split on September 3, 2004 (the “Company 2004 Stock Split”)] in the aggregate in
the form of Incentive Stock Options, Non-qualified Stock Options and Stock
Appreciation Rights combined in any one calendar year to any individual
participant, and the Committee may not award more than 350,000 shares [700,000
shares after giving effect to the Company 2004 Stock Split] of Performance Stock
in any one calendar year to any individual participant.  The Committee may not
award monetary value of Performance Units greater than two percent (2%) of the
Corporation’s net income (as defined below) to the Chief Executive Officer in
any one calendar year, or one percent (1%) of the Corporation’s net income (as
defined below) in any one calendar year to any other individual participant, in
each case reduced by the monetary value of any cash awards under the TCF
Performance-Based Compensation Policy.  Any Benefits awarded under the Program
shall be evidenced by a written agreement (an “Award Agreement”) containing such
terms and conditions as the Committee may determine, including but not limited
to vesting of Benefits.

 

5. Shares Reserved Under the Program. 

 

Subject to adjustment under paragraph 17, hereby reserved for issuance under the
Program are 15,986,032 shares.  If there is a lapse, expiration, termination or
cancellation of any Benefit granted hereunder or under the Prior Program without
the issuance of unrestricted Common Shares or payment of cash thereunder, the
shares subject to or reserved for such Benefit may again be used for new
options, rights or awards of any sort authorized under this Program.

 

6. Incentive Stock Option Plan. 

 

Incentive Stock Options will consist of options to purchase Common Shares at
purchase prices not less than one hundred percent (100%) of the Fair Market
Value (as defined in paragraph 16 below) of such Common Shares on the date of
grant.  Incentive Stock Options will not be exercisable more than ten (10) years
after the date of grant.  In the event of termination of employment for any
reason other than retirement, disability or death, the right of the optionee to
exercise an Incentive Stock Option shall terminate upon the earlier of the end
of the original term of the option or three (3) months after the optionee’s last
day of work for the Company and its subsidiaries.  If the optionee should die
within three (3) months after termination of employment for any reason other
than retirement or disability, the right of his or her successor-in-interest to
exercise an Incentive Stock Option shall terminate upon the earlier of the end
of the original term of the option or three (3) months after the date of such
death.  In the event of termination of employment due to retirement or
disability, or if the optionee should die while employed, the right of the
optionee or his or her successor in interest to exercise an Incentive Stock
Option shall terminate upon the earlier of the end of the original term of the
option or twelve (12) months after the date of such retirement, disability or
death.  If the optionee should die within twelve (12) months after termination
of employment due to retirement or disability, the right of his or her
successor-in-interest to exercise an Incentive Stock Option shall terminate upon
the later of

2 

 

--------------------------------------------------------------------------------

 

 

twelve (12) months after the date of such retirement or disability or three (3)
months after the date of such death, but not later than the end of the original
term of the option.  The aggregate fair market value (determined as of the time
the Option is granted) of the Common Shares with respect to which Incentive
Stock Options are exercisable for the first time by any individual during any
calendar year (under all option plans of the Company and its subsidiaries) shall
not exceed $100,000.  An Incentive Stock Option granted to a participant who is
subject to Section 16 of the Securities Exchange Act of 1934, as amended (the
“Securities Exchange Act”), may be exercised only after six (6) months from its
grant date (unless otherwise permitted under Rule 16b-3 of the Securities and
Exchange Commission).

 

7. Non-qualified Stock Option Plan. 

 

Non-qualified Stock Options will consist of options to purchase Common Shares at
purchase prices not less than eighty-five percent (85%) of the Fair Market Value
of such Common Shares on the date of grant.  Non-qualified Stock Options will be
exercisable over not more than ten (10) years after the date of grant.  Unless
otherwise provided in the applicable Award Agreement, in the event of
termination of employment for any reason other than retirement, disability or
death, the right of the optionee to exercise a Non-qualified Stock Option shall
terminate upon the earlier of the end of the original term of the option or
three (3) months after the optionee’s last day of work for the Company and its
subsidiaries.  Unless otherwise provided in the applicable Award Agreement, if
the optionee should die within three (3) months after termination of employment
for any reason other than retirement or disability, the right of his or her
successor-in-interest to exercise a Non-qualified Stock Option shall terminate
upon the earlier of the end of the original term of the option or three (3)
months after the date of such death.  Unless otherwise provided in the
applicable Award Agreement, in the event of termination of employment due to
retirement or disability, or if the optionee should die while employed, the
right of the optionee or his or her successor-in-interest to exercise a
Non-qualified Stock Option shall terminate upon the earlier of the end of the
original term of the option or twelve (12) months after the date of such
retirement, disability or death.  Unless otherwise provided in the applicable
Award Agreement, if the optionee should die within twelve (12) months after
termination of employment due to retirement or disability, the right of his or
her successor-in-interest to exercise a Non-qualified Stock Option shall
terminate upon the later of twelve (12) months after the date of such retirement
or disability or three (3) months after the date of such death, but not later
than the end of the original term of the option.  A Non-qualified Stock Option
granted to a participant who is subject to Section 16 of the Securities Exchange
Act may be exercised only after six (6) months from its grant date (unless
otherwise permitted under Rule 16b-3 of the Securities and Exchange Commission).

 

8. Stock Appreciation Rights Plan. 

 

The Committee may, in its discretion, grant a Stock Appreciation Right to the
holder of any Stock Option granted hereunder or under the Prior Stock Option
Programs.  Such Stock Appreciation Rights shall be subject to such terms and
conditions consistent with the Program as the Committee shall impose from time
to time, including the following:

 

(a) A Stock Appreciation Right may be granted with respect to a Stock Option at
the time of its grant or at any time thereafter.

 

3 

 

--------------------------------------------------------------------------------

 

 

(b) Subject to paragraph 8(d) below, Stock Appreciation Rights will permit the
holder to surrender any related Stock Option or portion thereof which is then
exercisable and to elect to receive in exchange therefor cash in an amount equal
to:

 

(i) The excess of the Fair Market Value on the date of such election of one
Common Share over the option price multiplied by

 

(ii) The number of shares covered by such option or portion thereof which is so
surrendered.

 

(c) A Stock Appreciation Right granted to a participant who is subject to
Section 16 of the Securities Exchange Act may be exercised only after six (6)
months from its grant date (unless otherwise permitted under Rule 16b-3 of the
Securities and Exchange Commission).

 

(d) The Committee shall have the discretion to satisfy a participant’s right to
receive the amount of cash determined under subparagraph (b) hereof, in whole or
in part, by the delivery of Common Shares valued as of the date of the
participant’s election.

 

(e) In the event of the exercise of a Stock Appreciation Right, the number of
shares reserved for issuance hereunder shall be reduced by the number of shares
covered by the Stock Option or portion thereof surrendered.

 

9. Restricted Stock Awards Plan. 

 

Restricted Stock Awards will consist of Common Shares transferred to
participants without other payment therefor as additional compensation for their
services to the Company or one of its subsidiaries.  Restricted Stock Awards
shall be subject to such terms and conditions as the Committee determines
appropriate including, without limitation, restrictions on the sale or other
disposition of such shares and rights of the Company to reacquire such shares
upon termination of the participant’s employment within specified periods. 
Subject to such other restrictions as are imposed by the Committee, the Common
Shares covered by a Restricted Stock Award granted to a participant who is
subject to Section 16 of the Securities Exchange Act may be sold or otherwise
disposed of only after six (6) months from the grant date of the award (unless
otherwise permitted under Rule 16b-3 of the Securities and Exchange Commission).

 

10. Performance Units Plan

 

(I) Performance Units shall consist of monetary units granted to participants
which may be earned in whole or in part if the Company achieves certain goals
established by the Committee over a designated period of time, but not in any
event more than five (5) years. The goals established by the Committee may use
any of the following business criteria: Net Income, Return on Average Assets
(“ROA”), Business Unit ROA, Return on Average Equity (“ROE”), Return on Average
Common Equity (“ROCE”), Business Unit ROE, Business Unit ROCE, Return on
Tangible Equity (“ROTE”), Business Unit ROTE, Earnings Per Share (“EPS”) or Cash
EPS, as defined below.  In the event the minimum corporate goal established by
the Committee is not achieved at the conclusion of a period, no amount shall be
paid to or vested in the participant.  In the event the maximum corporate goal
is achieved, one hundred percent (100%) of the monetary value of

4 

 

--------------------------------------------------------------------------------

 

 

the Performance Units shall be paid to or vested in the participants, unless the
Committee in its discretion elects to reduce the amount of the payment.  Partial
achievement of the maximum goal may result in a payment or vesting corresponding
to the degree of achievement.  Payment of an award earned may be in cash or in
Common Shares (valued as of the date on which certificates for such Common
Shares are issued to the participant) or in a combination of both, and may be
made when earned, or vested and deferred, as the Committee in its sole
discretion determines.  Deferred awards shall earn interest on the terms and at
a rate determined by the Committee.  The number of shares reserved for issuance
hereunder shall be reduced by the largest whole number obtained by dividing the
monetary value of the units at the commencement of the performance period by the
Fair Market Value of a Common Share at such time, provided that such number of
shares may again become available for issuance under this Program as is provided
in paragraph 5 hereof.

 

(II) Performance Stock awards are intended to qualify as performance-based
compensation for purposes of Code section 162(m).  Performance Stock shall
consist of common shares granted to participants which may be vested in whole or
in part if the Company achieves certain goals established by the Committee over
a designated period of time, but not in any event more than ten (10) years.  The
goals established by the Committee may use any of the following business
criteria: Net Income, Return on Average Assets (“ROA”), Business Unit ROA,
Return on Average Equity (“ROE”), Return on Average Common Equity (“ROCE”),
Business Unit ROE, Business Unit ROCE, Return on Tangible Equity (“ROTE”),
Business Unit ROTE, Earnings Per Share (“EPS”) or Cash EPS, as defined below:

 

(a) The term “Net Income” shall mean the Corporation’s or Business Unit’s
after-tax net income for the applicable Performance Period as reported in the
Corporation’s or Business Unit’s consolidated financial statements, adjusted to
eliminate the effect of the following: (1) in the event a significant merger or
acquisition is made effective during the Performance Period, the effect on
operations attributable to such acquisition with respect to the portion of the
Performance Period following the effective date of such merger or acquisition;
(2) losses resulting from discontinued operations; (3) extraordinary gains or
losses; (4) the cumulative effect of changes in generally accepted accounting
principles (“GAAP”);  and (5) any other unusual, non-recurring gain or loss
which is separately identified and quantified in the Corporation’s or Business
Unit’s financial statements in accordance with GAAP (any reference herein to the
Corporation’s financial statements shall be deemed to include any footnotes
thereto as well as management’s discussion and analysis).  Notwithstanding the
foregoing, in determining the Corporation’s Net Income for a Performance Period
the Committee may from time to time in its discretion disregard any one or more,
or all, of the foregoing adjustments (1) - (5) provided that the effect of doing
so would be to reduce the amount of incentive payable to a Covered Executive
Officer for such Performance Period.

 

(b) The term “Performance Period” shall mean a calendar year, commencing January
1 and ending December 31 or such other period as designated by the

5 

 

--------------------------------------------------------------------------------

 

 

Committee which is permissible under the Code and Regulations, including but not
limited to calendar quarter(s) or multiple years.

 

(c) The term “Return on Average Equity” shall mean the Net Income of the
Corporation, less dividends on preferred stock held by an unaffiliated third
party, divided by the Corporation’s Average Total Common Equity (adjusted to
eliminate net unrealized gains or losses on assets available for sale resulting
from ASC 320, formerly SFAS 115) for the Performance Period.

 

(d) The term “Return on Average Common Equity” shall mean the Net Income
available to common stockholders of the Corporation, divided by the
Corporation’s Average Total Common Equity for the Performance Period.

 

(e) The term “Return on Average Assets” shall mean the Net Income of the
Corporation before income (loss) attributable to non-controlling interests,
divided by the Corporation’s average total assets for the Performance Period.

 

(f) The term “Business Unit ROA” means the Net Income before income (loss)
attributable to non-controlling interests of a Business Unit or subsidiary
managed by a Covered Executive Officer, divided by the Business Unit’s or
subsidiary’s average total assets for the Performance Period.

 

(g) The term “Business Unit ROE” means the Net Income of a business unit or
subsidiary managed by a Covered Executive Officer, less dividends on preferred
stock held by an unaffiliated third party, divided by the business unit’s or
subsidiary’s Average Total Common Equity.

 

(h) The term “Business Unit ROCE” means the Net Income of a business unit or
subsidiary managed by a Covered Executive Officer, divided by the business
unit’s or subsidiary’s Average Total Common Equity.

 

(i) The term “Return on Tangible Equity” shall mean the Net Income available to
common stockholders of the Corporation plus the after tax effects of
amortization or other adjustments to intangible assets acquired in business
combinations, divided by the Corporation’s Average Total Common Equity adjusted
to reduce common equity by the average amount of intangible assets for the
Performance Period.

 

(j) The term “Business Unit Return on Tangible Equity” means the Net Income of a
business unit or subsidiary managed by a Covered Executive Officer, plus the
after tax effects of amortization or other adjustments to intangible assets
acquired in business combinations, divided by the business unit’s or
subsidiary’s Average Total Common Equity adjusted to reduce common equity by the
average amount of intangible assets for the Performance Period.

 

(k) The term “Earnings Per Share” shall mean the Net Income available to common
stockholders of the Corporation divided by the Corporation’s weighted average
common and common equivalent shares outstanding, as determined for purposes of
calculating the Corporation’s basic or diluted (whichever the Committee shall
designate at the time it establishes the goal)

6 

 

--------------------------------------------------------------------------------

 

 

earnings per share under GAAP (as adjusted to eliminate the effect of shares
issued in mergers or acquisitions identified in Sections 4.(a)(1) and (2) above
where those Sections also resulted in adjustments to Net Income) for the
Performance Period.

 

(l) The term “Average Total Common Equity” shall mean the common equity of the
Corporation or Business Unit, adjusted to eliminate the effect of mergers or
acquisitions completed during the Performance Period where those mergers or
acquisitions resulted in adjustments to Net Income under Sections (a)(1),
(a)(2), or (a)(3) above.

 

(m) The term “Cash Earnings per Share” shall mean Earnings per Share, as further
adjusted to eliminate the after-tax impact of the amortization and other
adjustments to goodwill and other intangible assets acquired in business
combinations.

 

The Committee shall establish the goal(s) for each award of Performance Units or
Performance Stock in writing on or before the last date permitted under Section
162(m) of the Code.  The Committee shall also select the employees to whom the
Performance Stock shall be awarded, who shall all be “key employees” as
determined by the Committee.  The Committee shall also establish in objective
terms the method for computing the number of shares vested to the employee if
the goal is achieved.

 

The maximum amount or value of an incentive compensation award for any
Performance Period to the Chief Executive Officer shall not exceed two percent
(2%) of the Corporation’s Net Income for the Performance Period, reduced by any
cash performance-based award for the same Performance Period under the TCF
Performance-Based Compensation Policy.  The maximum amount or value of an
incentive compensation award for any Performance Period to any other Covered
Executive Officer shall not exceed one percent (1%) of the Corporation’s Net
Income for the Performance Period, reduced by any monetary performance unit
award for the same Performance Period under the TCF Performance-Based
Compensation Policy.

 

11. Nontransferability. 

 

Each Stock Option and Stock Appreciation Right granted under this Program shall
not be transferable other than by will or the laws of descent and distribution,
and shall be exercisable, during the participant’s lifetime, only by the
participant.  A participant’s interest in a Performance Unit shall not be
transferable until payment or delivery of the award is made.  Notwithstanding
the foregoing, the Committee may in its discretion award Non-qualified Stock
Options which are transferable at the discretion of the participant to whom they
are awarded.

 

12. Other Provisions. 

 

The award of any Benefit under the Program may also be subject to other
provisions (whether or not applicable to the Benefit awarded to any other
participant) as the Committee determines appropriate including, without
limitation, provisions for the purchase of Common Shares under Stock Options
under the Program in installments, provisions for the payment of the purchase
price of shares under Stock Options under the Program by delivery of other
Common Shares of the Company which have been owned for at least six months
having a then market

7 

 

--------------------------------------------------------------------------------

 

 

value equal to the purchase price of such shares, restrictions on resale or
other disposition, such provisions as may be appropriate to apply with federal
or state securities laws and stock exchange requirements and understandings or
conditions as to the participant’s employment in addition to those specifically
provided for under the Program.

 

The Committee may, in its discretion, permit payment of the purchase price of
shares under Stock Options under the Program by delivery of a properly executed
exercise notice together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
purchase price.  To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms.

 

The Committee may, in its discretion and subject to such rules as it may adopt,
permit a participant to pay all or a portion of the federal, state and local
taxes, including FICA withholding tax, arising in connection with the following
transactions:  (a) the exercise of a Non-qualified Stock Option; (b) the lapse
of restrictions on Common Shares received as a Restricted Stock Award; or (c)
the receipt or exercise of any other Benefit; by paying cash for such amount or
by electing (i) to have the Company withhold Common Shares, (ii) to tender back
Common Shares received in connection with such Benefit or (iii) to deliver other
previously acquired Common Shares of the Company, and, in each case, having a
Fair Market Value approximately equal to the amount to be withheld.

 

13. Term  of  Program  and  Amendment,  Modification,  Cancellation  or 
Acceleration of  Benefits. 

 

No Benefit shall be granted more than ten (10) years after April 21, 2004, the
date of the approval of this Program by the stockholders; provided, however,
that the terms and conditions applicable to any Benefits granted prior to such
date may at any time be amended, modified or canceled by mutual agreement
between the Committee and the participant or such other persons as may then have
an interest therein, so long as any amendment or modification does not increase
the number of Common Shares issuable under this Program without stockholder
approval for such increase; and provided further, that the Committee may, at any
time and in its sole discretion, declare any or all Stock Options and Stock
Appreciation Rights then outstanding under this Program or the Prior Program to
be exercisable, any or all then outstanding Restricted Stock awards (but not
Performance Stock awards) to be vested, and any or all then outstanding
Performance Units to have been earned, whether or not such options, rights,
awards or units are then otherwise exercisable, vested or earned, unless the
Committee has provided otherwise in the Award Agreement evidencing the Benefit
awarded in order for the Benefit to qualify for special treatment under Section
162(m) of the Code.

 

14. No Further Awards Under Prior Program. 

 

No options or other awards shall be granted under the Prior Program on or after
the date of stockholder approval of this Program.

 

15. Taxes. 

 

The Company shall be entitled to withhold the amount of any tax attributable to
any amount payable or shares deliverable under this Program after giving the
person entitled to receive such amount or shares notice as far in advance as
practicable, and the Company may

8 

 

--------------------------------------------------------------------------------

 

 

defer making payment or delivery if any such tax may be pending unless and until
indemnified to its satisfaction. In no event shall the Company withhold any
amount for the payment of tax in excess of the minimum statutory withholding
rates for Federal and state tax purposes.

 

16. Definitions. 

 

Fair Market Value.  The term “Fair Market Value” of the Company’s Common Shares
means as of any applicable date the average of the high and low sales prices for
the Company’s Common Shares on such date, as reported on the New York Stock
Exchange or, if no such prices shall have been so reported on such date, on the
next preceding date upon which prices are so reported.

 

Subsidiary.  The term “subsidiary” for all purposes other than the Incentive
Stock Option Plan described in paragraph 6, shall mean any corporation,
partnership, joint venture or business trust, fifty percent (50%) or more of the
control of which is owned, directly or indirectly, by the Company.  For
Incentive Stock Option Plan purposes the term “subsidiary” shall be defined as
provided in Section 424(f) of the Code.

 

Change in Control.  A “Change in Control” shall be deemed to have occurred if:

 

(a) any “person” as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) is or becomes the “beneficial owner”
as defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities.  For
purposes of this clause (a), the term “beneficial owner” does not include any
employee benefit plan maintained by the Company that invests in the Company’s
voting securities; or

 

(b) during any period of two (2) consecutive years (not including any period
prior to the date on which the Program was approved by the Company’s Board of
Directors) there shall cease to be a majority of the Board comprised as
follows:  individuals who at the beginning of such period constitute the Board
or new directors whose nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved; or

 

(c) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 70% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets; provided, however, that no change in
control will be deemed to have occurred if such merger, consolidation, sale or
disposition of assets, or liquidation is not subsequently consummated.

 

Notwithstanding the foregoing, the Committee may provide a different definition
of Change in Control in the Award Agreement establishing the terms and
conditions of any

9 

 

--------------------------------------------------------------------------------

 

 

award, provided that any such definition is not more generous to the grantee
under such Award Agreement than the foregoing definition.

 

Stock Options.  The term “Stock Options” shall mean Incentive Stock Options and
Non-qualified Stock Options under the Program and, if the context includes the
Prior Stock Option Programs, options granted under the Prior Stock Option
Programs.

 

Disability.  The term “disability” for all purposes of this Program shall be
determined by the Committee in such manner as the Committee deems equitable or
required by the applicable laws or regulations.

 

Retirement.  The term “retirement” for all purposes of the Program shall be
determined by the Committee in such manner as the Committee may deem equitable
or required by law.

 

17. Adjustment Provisions. 

 

If the Company shall at any time after approval of this Program by the
stockholders change the number of issued Common Shares without new consideration
to the Company (such as by reason of any reorganization, recapitalization, stock
split, combination or exchange of shares, merger, consolidation or any change in
the corporate  structure of TCF Financial or in the Common Shares, or in the
event of any issuance of preferred stock or other change in the capital
structure of TCF Financial which is significant for purposes of this Agreement),
the total number of shares reserved for issuance under this Program, the maximum
limit on awards to any person in any year in paragraph 4 hereof, and the number
of shares covered by each outstanding Benefit shall be automatically adjusted so
that the limitations, the aggregate consideration payable to the Company, and
the value of each such Benefit shall not be changed.

 

Notwithstanding any other provision of this Program, and without affecting the
number of shares otherwise reserved or available hereunder, the Committee may
authorize the issuance or assumption of Benefits in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate.

 

Unless otherwise provided in the applicable Award Agreement, subject to the six
month holding requirements of paragraphs 6, 7, 8(c) and 9 but notwithstanding
any other provision of this Program or the Prior Stock Option Programs, upon the
occurrence of a Change in Control:

 

(a) All Stock Options then outstanding under this Program shall become fully
exercisable as of the date of the Change in Control, whether or not then
otherwise exercisable;

 

(b) All Stock Appreciation Rights then outstanding shall become fully
exercisable as of the date of the Change in Control, whether or not then
otherwise exercisable;

 

(c) All terms and conditions of all Restricted Stock Awards then outstanding
shall be deemed satisfied and all such Awards shall vest as of the date of the
Change in Control; and

 

(d) All Performance Units then outstanding shall be deemed to have been fully
earned as determined by the Committee and to be immediately payable, in cash, as
of the

10 

 

--------------------------------------------------------------------------------

 

 

date of the Change in Control and shall be paid within thirty (30) days
thereafter and all shares of Performance Stock then outstanding shall be fully
vested and immediately distributable in the form of shares of common stock.

 

18. Amendment and Termination of Program. 

 

The Committee may amend this Program from time to time or terminate this Program
at any time, but no such action shall reduce the then existing amount of any
participant’s Benefit or adversely change the terms and conditions thereof
without the participant’s consent, increase the number of authorized shares
under this Program or cause a performance-based award to fail to qualify under
Code Section 162(m).  No amendment of this Program shall result in any Committee
member losing his or her status as a “disinterested person” as defined in Rule
16b-3 of the Securities and Exchange Commission with respect to any employee
benefit plan of the Company or result in the program losing its status as a
protected plan under said Rule 16b-3.

 

19. Stockholder Approval. 

 

The Prior Program was adopted by the Board of Directors and approved by the
stockholders in 1995.  This Program was adopted by the Board of Directors of the
Company in January 2011 and was approved by stockholders on April 27, 2011 at
the 2011 Annual Meeting of Stockholders.  The Board approved a 2.0 million
increase in the number of authorized shares under this program in October 2011,
effective upon obtaining stockholder approval at the 2012 Annual Meeting of
Stockholders.  The increase in authorized shares shall be null and void if
stockholder approval is not obtained within twelve (12) months of the adoption
of the Program by the Board of Directors.

 

11 

 

--------------------------------------------------------------------------------

 